 

[coverpage.jpg]

 

 

 

 

[image_009.jpg]

 



 



Memorandum of Understanding

Contents

Overview 3 Background 3 Intellectual Property 6 Publicity 6 Costs 6
Confidentiality 6 Term of Agreement 6 Termination 6 Signatures 6 Appendix 1:
ILAL Exclusivity Arrangement 8 Appendix 2: Products and Services 9 Appendix 3:
CleanSpark Microgrid Value Stream Optimizer (mVSO) Details 10 Appendix 4:
CleanSpark mPulse DER Energy Manager Details 11 Appendix 5: CleanSpark Critical
Power Equipment 12 Appendix 6: Standard Price list 13

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 2

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 





 









 

 

 

[image_009.jpg]

 



 

Overview

This Memorandum of Understanding (“MoU”) has been created to facilitate the
building of a foundation for a strategic partnership between International Land
Alliance, Inc. (“ILAL”) and CleanSpark, Inc. (“CleanSpark”) for the rapid and
widespread deployment of energy solutions which support ILAL’s real-estate and
land developments through the use of CleanSpark’s expertise, feasibility tools
(“Micrgrid Value Stream Optimizer, mVSO”), Distributed Energy Resource (DER)
controller (“mPulse DER Energy Manager”) and other products as defined through
the document and its appendices.

This agreement is binding and is intended to be a framework from which to
further the relationship and create future agreements and contracts. Elements
contemplated include mutual sales support, lead generation sharing, and project
execution facilitated by both parties.

We anticipate that the roles, responsibilities, and terms of engagement will be
refined over the course of 6-12 months through executing on near-term project
opportunities. It is expected that when roles and responsibilities are
understood in greater detail this MoU will be replaced with a Partnership
Agreement.

Core Priorities:

·Alignment of CleanSpark, ILAL, and ILAL local partners so all parties
understand relative roles, responsibilities, and scopes of work

·Mutual support of sales and technical solutions

·Focused and collaborative attention to increasing mutual sales velocity

Background

ILAL and CleanSpark are each hereinafter referred to individually as a Party
('Party'') or collectively as the Parties ("Parties").

WHEREAS, ILAL has exclusive rights and ownership of certain properties in the US
and Mexico that either require or could benefit from CleanSpark’s “Products and
Services” as set forth on Appendix 2 herein;

WHEREAS, CleanSpark Inc’s versatile Products and Services have the potential to
reduce energy costs, provide better power quality, reliability, and resilience;

WHEREAS ILAL’s can benefit from CleanSpark’s Products and Services for its
direct use, and also through offers to its customers and partners;

WHEREAS ILAL’s recognizes value in CleanSpark’s Microgrid Value Stream Optimizer
(“mVSO”) for the purposes of communicating the value of energy storage or
multi-DER microgrid deployments to their customers;

WHEREAS ILAL’s recognizes value in CleanSpark’s mPulse DER Energy Manager (“DER
Energy Manager”) for the purposes of controlling the energy storage or multi-DER
microgrid deployment to match the outcomes set forth via mVSO;

WHEREAS ILAL expects the following pipeline of property sales and acquisitions
to be developed within the next five years:

·2020: $17.5M

·2021: $26.0M

·2022: $31.4M

·2023: $32.3M



Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 3

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

AND

WHEREAS CleanSpark’s technology is focused on optimization and integration of
renewable power assets within applications ranging from grid-connected
commercial buildings, to islanding smart microgrids, to utility-scale solar and
wind for peak support/reliability, and enable multiple benefits such as demand
cost reduction, shifting peak generation to match peak load, and operation
regardless of grid failure;

WHEREAS, CleanSpark’s Microgrid Value Stream Optimizer (“mVSO”) has been
designed to identify optimal configuration of a customer’s energy system using
interval data analysis within the customer’s actual rate structure to size
distributed generation resources, energy storage, and backup systems based on
cost/payback and functional need requirements such as islanding of critical
loads;

WHEREAS, CleanSpark’s mVSO enables users to interact with its outputs in a way
that helps customers understand differing benefits of alternative system
configurations;

WHEREAS, CleanSpark’s mVSO outputs will be available to be interacted with
directly by ILAL via web portal, as desired;

WHEREAS, CleanSpark’s mPulse DER Energy Manager is a multi-DER and microgrid
control platform which integrates all forms of energy generation with energy
storage devices to provide low-cost, sustainable, and reliable power in real
time free of cyber threats;

WHEREAS, CleanSpark’s mPulse DER Energy Manager is designed to deliver the
real-world operational outcomes in the field set forth by its mVSO tool during
feasibility;

WHEREAS, CleanSpark has a successful track record designing, deploying, and
operating multi-DER projects demonstrating its controller capabilities and the
team’s ability to support partners across the project lifecycle;

WHEREAS, CleanSpark maintains an experienced staff of licensed professional
electrical engineers, U.S. licensed electrical installation professionals,
hardware and software professionals supporting the CleanSpark designs and
partners in the field;

WHEREAS, CleanSpark has capital available to support the development of energy
projects as may be strategically beneficial; and

WHEREAS, ILAL has a strategic need for capital to support energy development for
its projects and properties.

THUS,

In recognition of the skill sets, products, and services offered by ILAL and
CleanSpark, respectively, and the execution support required to service ILAL’s
upcoming pipeline growth and demand, ILAL and CleanSpark wish to establish a
relationship through this binding MoU which:

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 4

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

THE PARTIES SHALL endeavor to work in good faith and pursue the following
priorities in the near term to confirm thoughts that the above statements are in
order:

·Next 12 month Joint Priorities

oCurrent Opportunities

§CleanSpark will perform a feasibility study of ILAL’s Emerald Grove Estates
property to outline the details and scope of developing a microgrid energy
solution for its property. Specifically, CleanSpark will determine the
feasibility of a power system that will be economically optimized for both the
support of the event facility and a potential controlled agricultural growing
facility, which ILAL intends to lease to a third party. The cost and scope of
said feasibility study are to be outlined under a separate contract.; and

§CleanSpark will perform a feasibility study of ILAL’s residential properties
located in Oasis Park to outline the details and scope of developing a microgrid
energy solution to support its properties. The cost and scope of said
feasibility study are outlined under a separate contract.; and

§CleanSpark will perform a feasibility study of ILAL’s properties located in
Valle Divino Ensenada, Baja, Mexico to outline the details and scope of
developing microgrid energy solutions to support its properties. The cost and
scope of said feasibility study are outlined under a separate contract.; and

§CleanSpark will perform a feasibility study of ILAL’s Villas Del Enologo at
Rancho Tecate properties to outline the details and scope of developing
microgrid energy solutions to support its properties. The cost and scope of said
feasibility study are outlined under a separate contract.; and

§CleanSpark will perform a feasibility study of ILAL’s Coata Bajamar Oasis
properties to outline the details and scope of developing microgrid energy
solutions to support its properties. The cost and scope of said feasibility
study are outlined under a separate contract.; and

§CleanSpark will make a strategic investment in ILAL to support the development
and construction of two Villa’s and two energy projects to support the power
needs of the Villa’s. The strategic investment will also support the feasibility
studies identified above along with ILAL’s operational needs.

oNew Pipeline Development

§CleanSpark will assist ILAL in the development of energy solutions for its
properties and customers of ILAL who require energy solutions.

§ILAL will sell CleanSpark products as part of their power solution for its
offering of off-grid property’s.

§ILAL will share development progress with CleanSpark in written communication
at least once per month, or more frequently upon request from CleanSpark.

§ILAL will include CleanSpark’s mPulse DER Energy Manager within the off-grid
energy project bids;

 

 



Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 5

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



oProject Deployment

§CleanSpark will provide on-site testing and commissioning team members for a
number of the first deployments until ILAL and/or its installation partners feel
comfortable installing and commissioning CleanSpark hardware themselves;

§The expense of the on-site testing and commissioning will be included in
CleanSpark’s proposal and borne by the project;

§CleanSpark will train and provide documentation to the local installation teams
in order to expedite training;

§For projects where other CleanSpark affiliate company products and services can
add value for ILAL, ILAL will consider working with CleanSpark;

oProject Operation(s)

§CleanSpark will provide ongoing software and support to ILAL’s operations via
mutually agreed pricing that will be included in each project’s Operations and
Maintenance budget;.

·The Parties will evaluate the effectiveness of the MoU annually and as mutually
agreed make amendments to the document or execute supporting agreements as may
be necessary.

Intellectual Property

It is understood that regardless of contracting structure, all Intellectual
Property developed during the execution of each contract will belong to the
respective Party that developed said Intellectual Property.

The definition of Intellectual Property shall include any invention,
improvement, process, product, design, original work of authorship, formula,
composition of matter, computer software program, Internet product or service,
process, protocol, methodology, database, mask work, trade secret, product
improvement, product idea, new product, discovery, method, software, uniform
resource locator or proposed uniform resource locator (URL), domain name or
proposed domain name, trade name, trademark, service mark, copyright, slogan,
design, artwork or idea, including any and all patents, patent applications, or
other rights connected thereto.

Should the Parties wish to develop Joint Intellectual Property at any point in
time, such Joint IP and associated rights and obligations shall be addressed in
separate future agreements.

Publicity

All press-releases and public postings, associated with the relationship that
use the name of the other party shall be mutually approved by all Parties prior
to release, with the exception of public filing as each Company may be required
to make by the Securities and Exchange Commission. In the case of regulatory
filings, both parties will in good faith endeavour to obtain approvals from the
other party but may proceed with a filing if approval is not timely provided.

Costs

Each Party shall bear their own internal costs for each project opportunity
development unless agreed otherwise. If there is a budget in a project to recoup
these development costs the parties will share the budget on a pro-rata basis

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 6

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

Confidentiality

Confidentiality related to this MoU shall be governed by the Non-Disclosure
Agreement executed between the Parties, and which is hereby incorporated in full
by reference.

Term of Agreement

The MoU shall be binding for a period of 120 months from the date of execution
or until cancelled by mutual consent.

Termination

The MoU may be cancelled only by mutual written consent or as a result of gross
negligence.

 

Signatures

 

Signature  /s/ Jason Sunstein   Signature  /s/ Zachary Bradford Title: CFO  
Title CEO Company: International Land Alliance Inc.   Company: CleanSpark Inc.
Date: November 5, 2019   Date: November 5, 2019

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 7

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

Appendix 1: ILAL Exclusivity Arrangement

Terms of Exclusivity. 

During the term of this Agreement, CleanSpark will be the sole and exclusive
worldwide provider of the Products and Services identified in Appendix 2 to ILAL
and its subsidiaries. CleanSpark agrees that it will use all commercially
reasonable efforts to provide these Products and Services to ILAL at competitive
market rates.

ILAL agrees that it will consider CleanSpark its sole and exclusive worldwide
provider of power and energy solutions of any type provided that such
collaboration is not prohibited by operation of law.

The exclusivity set forth in the previous paragraph is subject to CleanSpark
offering its products and services at commercial quality acceptable to ILAL.

ILAL will notify CleanSpark of all opportunities for the use of CleanSpark’s
Products and Services as soon as commercially feasible. Such notice shall be no
longer than one month subsequent to the date in which ILAL became aware of the
opportunity to utilize the product or service.

CleanSpark shall be offered a “Right of First Refusal” to sale, build, acquire,
lease, or otherwise provide the products and services required to meet the needs
of opportunity presented by ILAL.

Should CLEANSPARK not be able to provide the Services or declare no intention to
provide said product or service in a region or property where ILAL has
identified an opportunity, ILAL and CleanSpark shall mutually agree in writing
that the region or property shall be declared exempt of this agreement. Such
agreement shall not be unreasonably withheld.

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 8

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 



 

 

 

[image_009.jpg]

Appendix 2: Products and Services

Summary of Products and services:

mVSO assisted project planning: SEE APPENDIX 3

mPulse DER energy manager: SEE APPENDIX 4

CleanSpark Critical Power Equipment: SEE APPENDIX 5

Grid Development Services: CleanSpark offers comprehensive engineering and
consulting services to bring you’re an energy project to fruition faster. From
identification of the opportunity through installation and commissioning.

Master Planning Phased and/or Community sale projects: Every successful project
starts with a solid plan. CleanSpark is well versed in creating phased master
plans that solve urgent issues first while remaining flexible to adapt to
changing needs over time.

Electrical Engineering: Managing the complexities of any distributed energy
project is a challenge. Each utility has different standards for
interconnection. Different jurisdictions have varying permitting criterial.
CleanSpark’s experienced engineers support a project with: Technology
Specification, Permit Ready Electrical Designs, Interconnection Applications,
Permitting Authority Coordination.

 

Project development and construction management services: CleanSpark is
well-versed in all aspects of project development including: Land Rights,
Development Consents, Forecasted Energy Sales Reports, Bankable Proforma
Development, Debt and Equity Structuring, Project Budgeting, Tax Incentive
Monetization (US markets), Operations and Maintenance Assumptions.

 

Installation and commissioning services: CleanSpark provides on-site
installation and commissioning of energy projects worldwide. We are also able to
provide training to local installers when there is repeat deployments in a
location that is remote or abroad.

 

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 9

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

Appendix 3: CleanSpark Microgrid Value Stream Optimizer (mVSO) Details



[image_005.jpg]

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 10

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

 

[image_009.jpg]

 



 

Appendix 4: CleanSpark mPulse DER Energy Manager Details

 

[image_006.jpg]

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 11

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 

 

 

 

[image_009.jpg]

 



 

Appendix 5: CleanSpark Critical Power Equipment

 

[image_007.jpg]

Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 12

 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED 



 

 

 

[image_009.jpg]

 



 

Appendix 6: Standard Price list

 

mPulse Controller (installation):

Mpulse Controller (full version): [*****]

MPulse LITE Controller (Lite version): [*****]

mPulse Monitoring: [*****]

 

Onsite commissioning/installation labor:

Onsite daily rate: [*****]

Training of third-party technicians: Determined on a case by case basis, cost is
generally born by the third party.

 

mPulse Controller (Annual subscription):

Mpulse Controller (full version): [*****]

MPulse LITE Controller (Lite version): [*****]

mPulse Monitoring: [*****]

 

mVSO assisted modeling and planning:

Full energy system modeling backed by mVSO software:

Residential: [*****], per site (depending on size of residence.)

Commercial and Industrial: [*****] depending on size and scope.

 

Electrical Engineering services:

Hourly rate: [*****]

Fixed priced: Available upon request.

 

Energy Project feasibility study:

Hourly rate: [*****]

Fixed priced: Available upon request (preferred method).

Standard pricing is subject to adjustment by the parties in writing

 



Intended for Internal Consumption by Authorized Partners Only

Confidential

 Page 13

